160 Ga. App. 180 (1981)
289 S.E.2d 321
FIELD DEVELOPERS, INC. et al.
v.
JOHNSON et al.
62585.
Court of Appeals of Georgia.
Decided October 21, 1981.
Rehearing Denied October 27, 1981.
E. B. Shaw, for appellants.
Kenneth G. Levin, for appellees.
BANKE, Judge.
The plaintiffs sued to recover for injuries which they allegedly sustained as the result of the defendant landlords' failure to repair and maintain the premises in which they resided. A jury trial resulted in a verdict awarding them actual and punitive damages. The defendants appeal, enumerating 14 alleged errors. Held:
1. The first 13 enumerations of error are deemed abandoned for failure to provide supporting argument or citation of authority. Rule 15 (c) (2) (Code Ann. § 24-3615 (c) (2)).
2. The evidence supported the award of punitive damages pursuant to Code § 105-2002. See generally Ponce De Leon Condominiums v. DiGirolamo, 238 Ga. 188 (1) (232 SE2d 62) (1977).
*181 Judgment affirmed. Deen, P. J., and Carley, J., concur.